Citation Nr: 0803178	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of exposure to Agent 
Orange during service.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type 2 diabetes mellitus.  

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to type 2 diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to type 2 diabetes mellitus. 

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to type 2 diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to type 2 diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to type 2 diabetes mellitus.

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1967 to September 1969 and from April 1970 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues remaining on appeal 
require remand, notice that meets the requirements of 
Dingess/Hartman should be provided. 

In his written claim, dated January 2004, the veteran stated 
that all medical treatment for his claimed disabilities was 
conducted at the VA clinic in Orlando, Florida.  In June 
2004, a VA Compensation and Pension examination of the 
veteran was conducted.  The examining physician indicated 
that he reviewed the veteran's VA medical treatment records 
on the computer.  In the report, the examining physician 
referenced medical records dating back to 1992.  In December 
2005, the veteran's VA primary care physician submitted a 
letter which stated that the veteran had been a patient at 
the Orlando VA Health Center since 1995.  Review of the 
claims file reveals that the RO only obtained some of the 
veteran VA medical treatment records for the period of time 
from 2004 and 2005.  All of the veteran's VA medical 
treatment records need to be obtained and placed in the 
record.   

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006). 

2.  The RO should obtain complete 
copies of all of the veteran's VA 
medical treatment records from 1992 to 
the present.  The record reveals that 
the veteran has been treated at the 
Orlando VA Health Center since that 
time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

